DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 1/19/2022, with respect to the 35 U.S.C. 101 rejections of claims 12-16 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections of claims 12-16 have been withdrawn. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-5, 7, and 11-13 under 35 U.S.C. 102(a)1) in view of (Pub. No. US 2009/0034956 A1; hereafter Tomosada) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tomosada, Lan et al. (Pub. No. US 2005/0259161 A1; hereafter Lan) Honjo et al. (Pub. No. US 2010/0238321 A1; hereafter Honjo), and Okuyama et al. (Pub. No. US 2017/0099428 A1; hereafter Okuyama).
Applicant persuasively argues that Tomosada does not disclose the display with enlargement of the live view image, display of a guide of an operation button section, an MF distance bar, and an enlargement area display section on the enlarged live view image when in the MF mode as called for in newly amended claim 1.
Prior art Lan discloses providing the display with an enlarged field of view when in the manual focus mode (see Lan Fig. 4, steps 402 and 404), while prior art Honjo discloses that it was well known in the art to display a zoom bar and guide of operation buttons in a zoom mode, and guide of operation buttons in a MF mode, but without a focus bar (see Honjo Figs. 9 and 14). Prior art Okuyama discloses 
It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the display of Tomosada with the various display features shown taught by Lan, Honjo, and Okuyama in order to aid the user in capturing the desired photograph by showing them an enlarged view of the focusing region and helping the user operate the manual focus and determine where the focus lens is in the lens system.
	Applicant’s remaining arguments rest on the deficiencies of Tomosada with respect to the newly amended claim limitations made in claim 1, and are therefore similarly addressed in view of the teachings of Lan, Honjo, and Okuyama.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5, 7, and 11is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomosada (Pub. No. US 2009/0034956 A1; hereafter Tomosada) in view of Lan et al. (Pub. No. US 2005/0259161 A1; hereafter Lan) and Honjo et al. (Pub. No. US 2010/0238321 A1; hereafter Honjo).
 	Regarding claim 1, Tomosada discloses an image pickup apparatus comprising: an operation receiving section that includes a plurality of push buttons (see Tomosada Fig. 3, items 114a-114d), a lens section that includes a focus adjusting lens (see Tomosada Fig. 1, item 105); the operation receiving section configured to distinctively receive a first instruction operation and a second instruction operation (see Tomosada Fig. 1, items 113 and 114); and a control section configured to: control, based on the first instruction operation, a movement of the focus adjusting lens for a first number of steps within the moveable area; and control, based on the second instruction operation, the movement of the 
	Tomosada does not disclose an image processing section configured to: control display of a live view image; determine a transition to a Manual Focus (MF) mode based on a specific user input; control, based on the transition to the MF mode, enlargement of the live view image, and control, based on the transition to the MF mode, display of a guide of an operation button section, an MF distance bar, and an enlargement area display section on the enlarged live view image, wherein the guide of the operation button section indicates at least an operation content of the plurality of push buttons, and the MF bar indicates a specific MF distance between a first point of the MF bar and a second point of the MF bar.
Lan discloses an image processing section configured to: control display of a live view image; determine a transition to a Manual Focus (MF) mode based on a specific user input; and control, based on the transition to the MF mode, enlargement of the live view image (see Lan Fig. 4, steps 402 and 404, which discloses outputting a subsection of the full-view area image when in the manual focus mode).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an enlarged live view image portion in the manual focus mode in the invention of Tomosada, as suggested by Lan, in order to provide the user with a clearer and more detailed view of the focusing region of interest.
Tomosada in view of Lan does not disclose display of a guide of an operation button section, an MF distance bar, and an enlargement area display section on the enlarged live view image, wherein the guide of the operation button section indicates at least an operation content of the plurality of push 
Honjo discloses display of a guide of an operation button section, an zoom distance bar, and an area display section on the live view image, wherein the guide of the operation button section indicates at least an operation content of the plurality of push buttons, and the zoom bar indicates a specific zoom distance between a first point of the zoom bar and a second point of the zoom bar (see Honjo Figs. 9A and 9B, items 20a and 20e). Honjo also discloses the guide of the operation buttons for manual focus (see Honjo Fig. 14A, item 120a) but does not disclose the MF bar in the manual focus mode. 
Okuyama discloses that it was well known in the art at the time the invention was filed to provide a focus bar on the display during manual focus mode (see Fig. 5, item 1402).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the display of Tomosada in view of Lan with guide buttons and a MF bar as suggested by Honjo and Okuyama in order to provide visual indication to the user as to how to manipulate the manual focus, and where in the focusing range of the camera the lens is currently positioned.

 	Regarding claim 2, Tomosada as modified discloses the image pickup apparatus according to claim 1, wherein the operation receiving section is further configured to distinctively receive, from a user, the first instruction operation (see Tomosada Fig. 1, item 113) and the second instruction operation (see Tomosada Fig. 1,item 114) the control section is further configured to: control, based on the first instruction operation from the user, the movement of the focus adjusting lens for the first number of steps within the movable area; and control, based on the second instruction operation from the user, the movement of the focus adjusting lens to a first position by the second number of steps within the movable area (see Tomosada paragraph [0056] “the drive speed of the focus lens 105 is set by the key operation to a larger value than the drive speed set by the wheel operation to enable a rough 

Regarding claim 3, Tomosada as modified discloses the image pickup apparatus according to claim 2, wherein the control section is further configured to control, based on the second instruction opearation, the movement of the focus adjusting lens to the first specific position without relation to a movement direction of the focus adjusting lens (Tomosada does not disclose any difference in the movement amount based on the direction the lens is being driven).

 	Regarding claim 4, Tomosada as modified discloses the image pickup apparatus according to claim 2, wherein the control section is further configured to control, based on the second instruction operation and a movement direction of the focus adjusting lens, the movement of the focus adjusting lens to a second position within the movable area (If the second operation were moved toward the infinite side, it would be a different position than if it were driven to the near side, even if the amount of driving were the same.)

 	Regarding claim 5, Tomosada as modified discloses the image pickup apparatus according to claim 2, wherein a plurality of push buttons is in a housing of the image pickup apparatus (see Tomosada Fig. 3, item 114a-114d).

Regarding claim 7, Tomosada as modified discloses the image pickup apparatus according to claim 2, wherein the operation receiving section further includes an information processing apparatus in 

 	Regarding claim 11, Tomosada discloses a focus control method comprising: in an image pickup apparatus: distinctively receiving a first instruction operation (see Tomosada Fig. 1, item 113) and a second instruction operation (see Tomosada Fig. 1, item 114); controlling, based on the second first instruction operation, a movement of a focus adjusting lens for a first number of steps within a movable area; and controlling, based on the second instruction operation, the movement of the focus adjusting lens for second number of steps within the movable area, wherein the second number of steps is more than the first number of steps within the movable area (see Tomosada paragraph [0056] “the drive speed of the focus lens 105 is set by the key operation to a larger value than the drive speed set by the wheel operation to enable a rough adjustment of the MF.” Whatever the minimum drive amount of the “rough” adjustment of the MF can be construed as a preset number of steps greater than the minimum number of steps in the “fine” adjustment.).
Tomosada does not disclose controlling a display of a live view image; determining a transition to Manual Focus (MF) mode based on a specific user input; controlling, based on the transition to the MF mode, display of a guide of an operation button section, an MF distance bar, and an enlargement area display section on the enlarged live view image, wherein the guide of the operation button section indicates at least an operation content via the plurality of push buttons, and the MF bar indicates a specific MF distance between a first point of the MF bar and a second point of the MF bar.
Lan discloses an image processing section configured to: control display of a live view image; determine a transition to a Manual Focus (MF) mode based on a specific user input; and control, based on the transition to the MF mode, enlargement of the live view image (see Lan Fig. 4, steps 402 and 404, which discloses outputting a subsection of the full-view area image when in the manual focus mode).

Tomosada in view of Lan does not disclose display of a guide of an operation button section, an MF distance bar, and an enlargement area display section on the enlarged live view image, wherein the guide of the operation button section indicates at least an operation content of the plurality of push buttons, and the MF bar indicates a specific MF distance between a first point of the MF bar and a second point of the MF bar
Honjo discloses display of a guide of an operation button section, an zoom distance bar, and an area display section on the live view image, wherein the guide of the operation button section indicates at least an operation content of the plurality of push buttons, and the zoom bar indicates a specific zoom distance between a first point of the zoom bar and a second point of the zoom bar (see Honjo Figs. 9A and 9B, items 20a and 20e). Honjo also discloses the guide of the operation buttons for manual focus (see Honjo Fig. 14A, item 120a) but does not disclose the MF bar in the manual focus mode. 
Okuyama discloses that it was well known in the art at the time the invention was filed to provide a focus bar on the display during manual focus mode (see Fig. 5, item 1402).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the display of Tomosada in view of Lan with guide buttons and a MF bar as suggested by Honjo and Okuyama in order to provide visual indication to the user as to how to manipulate the manual focus, and where in the focusing range of the camera the lens is currently positioned.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomosada in view of Honjo.

Tomosada does not disclose controlling a display of a live view image; determining a transition to Manual Focus (MF) mode based on a specific user input; controlling, based on the transition to the MF mode, display of MF button interfaces on the live view image.
Honjo discloses display of a guide of an operation button section the guide of the operation buttons for manual focus on the live view image (see Honjo Fig. 14A, item 120a). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the display of Tomosada with guide buttons as suggested by Honjo order to provide visual indication to the user as to how to manipulate the manual focus.

Regarding claim 13, Tomosada discloses the non-transitory computer-readable medium according to claim 12, wherein the operations further comprise: distinctively receiving, from the user, .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomosada in view of Lan, Honjo, and Okuyama as applied to claim 5, above, and further in view of Hansen et al. (U.S. Patent No. 7,214,906; hereafter Hansen).
 	Regarding claim 6, Tomosada as modified discloses the image pickup apparatus according to claim 5, wherein plurality of push buttons includes: a left button and a right button configured to input the first instruction operation, and an up and a down buttons configured to input the second instruction operation, and each of the left button, the right button, the up button, and the down button is in the housing of the image pickup apparatus (see Tomosada Figs. 2 and 3, item 114).
	Tomosada does not specifically disclose that the left/right buttons are for the first operation instructions and the up/down buttons are for the second operation instructions.
	While Tomosada discloses uses a dial for the first instructions and the left/right keys for the second instructions, it would have been well within the purview of the ordinary skill in the art at the time the invention was filed to utilize the up/down keys for the coarse focus control in order to obviate the need for an additional dial. Moreover, utilizing left/right buttons for fine control and up/down buttons for coarse control is specifically known in the art as shown in Hansen Fig. 1, items 40-46. .

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomosada in view of Lan, Honjo, and Okuyama as applied to claims 7 and 13, respectively, above, and further in view of Oikawa (Pub. No. US 2011/0116759 A1; hereafter Oikawa).
	Regarding claims 8 and 14, Tomosada as modified discloses the image pickup apparatus according to claims 7 and 13, respectively, wherein the operation receiving section further includes: a display of the information processing apparatus (see Tomosada Fig. 1, item 108) and also discloses that the device can have a touch panel (see Tomosada paragraph [0005] “Conventionally, as an operation unit for the MF operation, a key switch that executes a key operation, a touch panel, and a rotation member such as a focus ring, a dial or a wheel have been produced.”), but does not specifically disclose that the touch panel is laminated on the display.
	Oikawa discloses that the “instead of using the cross key and the OK button, the electric camera 2 includes: a touch panel I/F; and a touch panel connected to the touch panel I/F and provided on the display screen of the display unit 20” (see Oikawa paragraph [0125]).
	It is deemed obvious to one having ordinary skill in the art at the time the invention was filed to substitute one known element for another to yield predictable results (see MPEP 2143(I)(B). It would therefore have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the physical keys of Tomosada with a touch display as taught by Oikawa.
	
Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomosada in view Oikawa as applied to claims 8 and 14, respectively, above, and further in view of Tsubusaki (Pub. No. US 20154/0028864 A1; hereafter Tsubusaki).
 Regarding claims 9 and 15, Tomosada in view of Oikawa discloses the image pickup apparatus according to claims 8 and 14, respectively, but does not disclose that the operation receiving section receives a touch operation to the touch panel as the first instruction operation and receives a long-press operation as the second instruction operation.
	Tsubusaki discloses that it was well known in the art at the time the invention was filed to provide a fast and sow manual focus operation by operating a button for a short or long press (see Tsubusaki Fig. 11, steps S400-S404).
 	It would have been well obvious to of having ordinary skill in the art at the time the invention was filed to utilize long and slow presses of buttons for fine/coarse focus control in order to obviate the need for additional dials and buttons.

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomosada in view of Oikawa as applied to claims 8 and 14, respectively, above, and further in view of Lan.
 	Regarding claims 10 and 16, Tomosada as modified discloses the image pickup apparatus according to claims 8 and 14, respectively, wherein the operation receiving section is further configured to: receive an operation to a second button different from the first button displayed on the display as the second instruction operation.
	Tomosada, which discloses a dial as the first operation, does not disclose in combination with Oikawa a first button displayed on the display as the first instruction operation.

	It is deemed obvious to one having ordinary skill in the art at the time the invention was filed to substitute one known element for another to yield predictable results (see MPEP 2143(I)(B). It would therefore have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the physical dial of Tomosada with a touch display as taught by Lan.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        3/17/2022